 Case 2:18-cv-07159-JMA-SIL Document 13 Filed 07/26/19 Page 1 of 2 PageID #: 96

                                                                                               FILED
                                                                                               CLERK
UNITED STATES DISTRICT COURT                                                        7/26/2019 9:23 am
EASTERN DISTRICT OF NEW YORK
                                                                                      U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                      LONG ISLAND OFFICE
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Case No. 2:18-cv-07159-JMA-SIL
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
24.189.20.109,                                                   :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X


                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                             WITH PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

 through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

 dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

 24.189.20.109. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

 answered Plaintiff’s Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

          Dated: July 26, 2019                        Respectfully Submitted,

                                                               By: /s/ Kevin T. Conway, Esq.
    Case closed.                                               Kevin T. Conway, Esq.
    SO ORDERED.                                                NY Bar No.: 2133304
                                                               80 Red Schoolhouse Road,
    /s/ JMA, USDJ
                                                               Suite 110
    7/26/2019
                                                               Spring Valley, NY 10977-6201
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
                                                               Email: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff

                                                          1
Case 2:18-cv-07159-JMA-SIL Document 13
                                    12 Filed 07/26/19 Page 2 of 2 PageID #: 97
                                                                            93




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                            By: /s/ Kevin T. Conway




                                                2
